DETAILED ACTION
1.	This office action is in response to the communication filed on 11/25/2020.
2.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
5.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/901083, filed on 09/16/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
6.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 16/891996, filed on 06/03/2020, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Examiner Notes
7.	In light of the specification (e.g., paragraph 77, “one or more processors, by hardware or combinations thereof”), the limitation “processor” is a hardware processor.

Allowable Subject Matter
8.	Claim(s) 2-7, 11-12, 14-16 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action, and include all of the limitations of the base claim and any intervening claims.  
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The present invention is directed toward a method for testing a security of an application.  Claims 2, 14 and 19 identify the uniquely distinct features to receive an attack location and an attack type for a web-application or a microservice; transmit the attack location and the attack type to a platform; receive a payload from the platform; attack the web-application or the microservice using the payload; and receive results of the attack; taken in combination with the remaining limitations of the claims are not found in and/or are not obvious in view of the closest recorded prior arts. Claim 11 identifies the uniquely distinct features to receive an attack scenario for a web-application or a microservice; transmit to a platform the attack scenario; receive from the platform a payload; attack the web-application or the microservice using the payload; receive results of the attack; transmit the results of the attack to a neural network; and receive verification the attack was successful.
One of the closest prior art, Boia et al. (US 20160241582 A1), discloses a method for testing of vulnerabilities in a web application, wherein a payload is selected based on an attack type to test the web application. The other closest prior art, Beskrovny et al. (US 20150096036 A1), discloses a method for testing of vulnerabilities in an application using semantic modeling, wherein responses from the application are analyzed to detect vulnerabilities associated with the application. However, either singularly or in combination, Beskrovny et al. and/or Alexander et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 2-7, 11-12, 14-16 and 19-20 are in condition for allowance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

10.	Claim(s) 2, 14 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1, 9 and 16 of prior U.S. Patent No. 10855717. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claim(s) 4-5, 11-12, 15-16 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2-3, 7-8, 10-11, 14-15, and 17-18 of U.S. Patent No. 10855717. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the referenced Patent are claiming common subject matter, and the subject matter in the instant application is fully disclosed in the referenced Patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claim(s) 1, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Boia et al. (US 2016/0241582 A1, hereafter Boia).
Regarding claim(s) 1, 13 and 18:
Boia discloses a system for intelligent directed dynamic application security testing, the system comprising: a processor; and a computer-readable medium storing instructions (see fig. 6), which when executed by the processor causes the processor to: 
receive an attack scenario for a web-application or a microservice (see para. 27 where a scanner (e.g., security scanner) receives inputs and input characteristics for a web application to determine an attack type (i.e., attack scenario) for the web application); 
transmit to a platform the attack scenario; receive from the platform a payload (see para. 31 where the scanner sends a request to a database (i.e. platform), and receives, from the database, a payload based on the attack type);  
attack the web-application or the microservice using the payload; and receive results of the attack (see paras. 32-34 where the scanner sends the payload to the web application to attack the web application, and receives responses (i.e., results) from the web application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boia in view of Aleks et al. (US 20210037040 A1, hereafter Aleks).
Regarding claim(s) 8:
Boia does not, but Aleks discloses:
where the web application or the microservice is accessed and tested by using login credentials or session-state identifiers (see Aleks, paras. 40-41, where attack parameters including username and password (i.e., login credentials) associated with an account are used for performing an attack to a target application).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Boia's invention by enhancing it for the web application or the microservice is accessed and tested by using login credentials or session-state identifiers, as taught by Aleks, in order for continuous testing, evaluation and tuning of security tools & policies for computing applications (Aleks, para. 3).

Regarding claim(s) 9:
Boia does not, but Aleks discloses:
wherein the login credentials or session-state identifiers are automatically detected (see Aleks, paras. 40-41, where attack parameters including username and password (i.e., login credentials) are used as execution variables (i.e., automatically detected) to be passed to a target application for performing an attack to a target application).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Boia's invention by enhancing it for the login credentials or session-state identifiers are automatically detected, as taught by Aleks.  The motivation is the same as presented in claim 8.

Regarding claim(s) 10 and 17:
Boia does not, but Aleks discloses:
wherein the payload is determined and dynamically constructed, at runtime, based on the platform applying analytics to the attack scenario (see Aleks, paras. 3, 14-15, where a security testing platform deploys a set of configurations to an endpoint to continuously test/attack a target application; see paras. 38-39 where configuration(s) is automatically generated for a target application based on the revealed vulnerabilities in the target application during test/attack. In other words, the security testing platform determines and dynamically generates, at runtime, a configuration (i.e. payload) for continuously test/attack a target application based on analyzing the revealed vulnerabilities (i.e., attack scenario)).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Boia's invention by enhancing it for the payload is determined and dynamically constructed, at runtime, based on the platform applying analytics to the attack scenario, as taught by Aleks, in order for continuous testing, evaluation and tuning of security tools & policies for computing applications (Aleks, para. 3).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amit et al. (US 20130191920 A1), DYNAMICALLY SCANNING A WEB APPLICATION THROUGH USE OF WEB TRAFFIC INFORMATION.
Apfelbaum et al. (US 20030159063 A1), Automated Security Threat Testing Of Web Pages.
Bisht et al. (US 20130091578 A1), SYSTEM AND A METHOD FOR AUTOMATICALLY DETECTING SECURITY VULNERABILITIES IN CLIENT-SERVER APPLICATIONS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499